Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abramzon et al (US 5915469; hereinafter Abramzon) as in view of Olsen (US 3233391).

Abramzon does not disclose a screen wrapped around the core, the screen covering the first core inlet, the first core outlet, the second core inlet, and the second core outlet; and a plurality of rollers disposed between the core and the screen for movably securing the screen to the core, the plurality of rollers engaging the screen and wherein movement of at least one of the plurality of rollers causes the screen to move about the core, wherein the heat exchanger is a cross-flow plate-fin heat exchange configured to utilize a first stream of cold air to cool a second stream of warm air.  Olsen teaches a screen (22) wrapped around the core, the screen covering the first core inlet, the first core outlet, the second core inlet, and the second core outlet; and a plurality of rollers (25) disposed between the core and the screen for movably securing the screen to the core, the plurality of rollers engaging the screen and wherein movement of at least one of the plurality of rollers causes the screen to move about the core, wherein the heat exchanger is a cross-flow plate-fin heat exchange configured to utilize a first stream of cold air to cool a second stream of warm air.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was screen wrapped around the core, the screen covering the first core inlet, the first core outlet, the second core inlet, and the second core outlet; and a plurality of rollers disposed between the core and the screen for movably securing the screen to the core, the plurality of rollers engaging the screen and wherein movement of at least one of the plurality of rollers causes the screen to move about the core, wherein the heat exchanger is a cross-flow plate-fin heat exchange configured to utilize a first stream of cold air to cool a second stream of warm air as taught by Olsen in order to enhance heat exchanger performance.
As regarding claim 2, Abramzon as modified discloses all of limitations as set forth above.  Abramzon as modified discloses the claimed invention except for a motor that drives the at least one roller of the plurality of rollers.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a motor that drives the at least one roller of the plurality of rollers in order to enhance heat exchanger performance, since it was known in the art as shown in Sithes (US 20090113860; [0047] and fig. 1).
As regarding claim 3, Abramzon as modified discloses all of limitations as set forth above.  Abramzon as modified discloses the claimed invention for the heat exchanger core comprises a fifth side and an opposing sixth side, wherein the fifth side comprises a first cap sheet and the sixth side comprises a second cap sheet (figs. 2-3).  
As regarding claim 4, Abramzon as modified discloses all of limitations as set forth above.  Abramzon as modified discloses the claimed invention for wherein the screen covers the first side of the core, the second side of the core, the fifth side of the core and the sixth side of the core, and wherein the set of rollers includes a first set of 
As regarding claim 5, Abramzon as modified discloses all of limitations as set forth above.  Abramzon as modified discloses the claimed invention for wherein the screen covers the first side of the core, the second side of the core, the third side of the core and the fourth side of the core (Olsen – fig. 3).
As regarding claim 6, Abramzon as modified discloses all of limitations as set forth above.  Abramzon as modified discloses the claimed invention for wherein the set of rollers includes a first set of rollers disposed between the third side of the core and the screen and a second set of rollers disposed between the fourth side of the core and the screen (Olsen - 25 of figs. 1-2 and col 3 ln 43-45).
As regarding claim 7, Abramzon as modified discloses all of limitations as set forth above.  Abramzon as modified discloses the claimed invention for wherein the set of rollers includes a first set of rollers disposed between the first side of the core and the screen and a second set of rollers disposed between the second side of the core and the screen (Olsen - 25 of figs. 1-2 and col 3 ln 43-45).
As regarding claim 8, Abramzon as modified discloses all of limitations as set forth above.  Abramzon as modified discloses the claimed invention except for wherein electrical connectors are connected to the screen for transferring electric current to the screen.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein electrical connectors are connected to the screen for transferring electric current to the screen in order to 
As regarding claim 9, Abramzon as modified discloses all of limitations as set forth above.  Abramzon as modified discloses the claimed invention for wherein an enclosure (fig. 3) encloses the screen and the core, and the enclosure fluidly connects a cavity defined between the enclosure and the core to the first core outlet.
Claims 10-18 are also rejected with similar reasons as stated in claims 1-9 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773